Title: From Benjamin Franklin to Benjamin Rush, 22 March 1768
From: Franklin, Benjamin
To: Rush, Benjamin


Sir
London, March 22. 1768.
It has been a great Pleasure to me to hear occasionally from others, that you were closely engag’d in your Studies, and distinguishing yourself by the Progress you made in them. I promise my self that you will return with such a Stock of useful Knowledge as will render you an Ornament to your Country; and that I shall have no reason to regret the Appearance of some Connection between us in the Circumstance of your Inscribing your Dissertation to me. I therefore make no Objection to your gratifying your Inclination in that respect; except that I imagine it might be more proper to dedicate an inaugural Oration to some of those Masters in the Medical Art, to whose Instructions in your Studies you have been most obliged. I am, with sincere Wishes of Prosperity to you, Sir, Your most obedient humble Servant
B Franklin
 
Addressed: To / Mr Benja. Rush / Student in Physic / Edinburgh / B Free Franklin
Endorsed: B. Franklin  March 22 1768
